Citation Nr: 0023525	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a laminectomy of L4-5, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran, who had active 
service from August 1942 to August 1968, appealed that 
decision to the Board.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a laminectomy of 
L4-5 is productive of decreased sensation over the right 
foot, slight weakness of the left leg, and pain on motion.

2.  The veteran's range of motion of the lumbar spine is not 
significantly decreased, and his lumbar spine is not 
productive of spasm.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for postoperative 
residuals of a laminectomy of L4-5 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
postoperative residuals of a laminectomy of L4-5 is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

By way of background, a January 1969 rating decision granted 
service connection for postoperative residuals of a 
laminectomy at the L4-5 with sciatica, and assigned a 10 
percent disability evaluation for such.  While the veteran's 
claims file contains numerous records pertaining to recent 
cervical spine problems leading to surgery, there is no 
medical evidence until the time of this current claim, 
received in March 1998, that would reflect any change in the 
level of impairment attributable to the veteran's service 
connected disability.

As a result of this claim, the RO afforded the veteran a VA 
examination in August 1998.  The veteran related his in-
service surgery and other history, and further informed the 
examiner that he improved significantly after the surgery.  
However, the veteran continued, his back pain had increased 
over the past few years.  The veteran also informed the 
examiner that he had recently had cervical spine surgeries.  
The examiner referenced a July 1998 CAT scan report, which is 
enclosed in the claims file.  The report noted relative 
spinal stenosis at the L3-4 level secondary to bulging 
annulus and hypertrophic changes of the facet joints.  Severe 
degenerative changes were noted in all the lumbar vertebrae.  

Range of motion of the lumbar spine was 70 degrees of forward 
flexion, and 20 degrees of extension.  Bilateral bending was 
30 degrees.  Range of motion at the extremes was limited by 
pain.  Upon objective examination, there was no muscle 
atrophy, and straight leg testing was negative bilaterally.  
Reflexes in the right knee were 2+ and in the left knee 3+.  
Strength in the right lower extremity was 5/5, but was 
somewhat less in the left lower extremity, 4 to 4+/5.  
Sensation was grossly symmetrical, but there was decreased 
sensation on the medial border of the right foot.  The back 
and lower extremities were otherwise unremarkable.

The RO granted a 20 percent evaluation for the low back 
disorder in the October 1998 rating decision on appeal.  The 
veteran argued in his substantive appeal that this evaluation 
did not contemplate the level of disability due to his pain.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Diagnostic Code 5293 evaluates intervertebral disc syndrome.  
A 20 percent evaluation is warranted when moderate symptoms 
are exhibited, with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 40 percent evaluation is warranted 
when symptoms are severe, with recurring attacks with 
intermittent relief.  Finally, a 60 percent evaluation, the 
highest under this diagnostic code, is warranted when 
symptoms are pronounced; with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Id.

A VA General Counsel precedential opinion has held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this diagnostic code.  In addition, when a veteran has 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation motion.  VAOPGCPREC 
36-97 (issued December 12, 1997).

In light of the above medical evidence, the Board finds that 
the level of disability attributable to the veteran's 
postoperative residuals of a laminectomy of L4-5 falls 
between the schedular criteria for a 20 percent and 40 
percent evaluation.  Significantly, the veteran has credible 
complaints of pain on extreme motion, and the CAT scan 
revealed severe degenerative changes.  There were some 
neurological signs noted at the time of his VA examination; 
the examiner stated that the veteran had at least some 
decreased sensation over the right foot, and left leg 
strength was somewhat diminished.  These manifestations tend 
to show the criteria for a 40 percent evaluation.  However, 
range of motion was not appreciably diminished, and there was 
no muscle atrophy.  The examiner stated that the remainder of 
the examination was unremarkable, and thus, no further back 
manifestations were apparent.  Reflexes were present at both 
the knees and the ankles, and only somewhat less in the right 
knee.  These manifestations weigh towards an evaluation less 
than 40 percent.  As the veteran's low back symptoms appear 
to fall somewhere in-between the criteria for the current 20 
percent evaluation and the criteria for a 40 percent 
evaluation, the Board, resolving the benefit of the doubt in 
favor of the veteran, finds that a 40 percent evaluation is 
warranted.  38 C.F.R. § 3.102 (1999).  

In granting the 40 percent evaluation, the Board has 
considered the above-referenced VA General Counsel opinion 
and the Court holding which held that functional loss of 
range of motion due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as noted above, the veteran's 
range of motion of the lumbar spine was not appreciably 
decreased, and indeed, a 40 percent evaluation contemplates 
severe symptoms.  As such, the Board must find that a 60 
percent evaluation is not warranted under Diagnostic Code 
5293.

The Board has also considered the potential applicability of 
other diagnostic codes.  A 40 percent evaluation is the 
highest evaluation available under Diagnostic Code 5295, and 
is likewise the highest available under Diagnostic Code 5292, 
which rates limitation of motion of the lumbar spine.  In the 
absence of ankylosis, an evaluation under Diagnostic Code 
5289 is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that postoperative 
residuals of a laminectomy of L4-5 have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  It does not appear that the 
veteran has been hospitalized for this disability since his 
retirement from service, nor does it appear that the veteran 
has surrendered any employment as a result of this 
disability.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws governing monetary payments, a 40 percent 
evaluation is granted for the veteran's postoperative 
residuals of a laminectomy of L4-5.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

